         Case:1:17-cv-00151-BLW
        Case    19-35917, 12/12/2019, ID: 11530060,
                                   Document         DktEntry:
                                             260 Filed        12, Page
                                                       12/12/19    Page11ofof11

                    UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      DEC 12 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 ADREE EDMO, AKA Mason Edmo,                    No. 19-35917

               Plaintiff - Appellee,
                                                D.C. No. 1:17-cv-00151-BLW
   v.                                           U.S. District Court for Idaho, Boise

 CORIZON, INC.; et al.,                         MANDATE

               Defendants - Appellants.


        The judgment of this Court, entered November 20, 2019, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Rhonda Roberts
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
